Citation Nr: 0100417	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  97-13 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to an increased rating for the service-connected 
back disability, currently rated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to September 
1972.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the RO 
that denied a rating in excess of 10 percent for the service-
connected low back disability then characterized as chronic 
lumbosacral strain with degenerative osteoarthritis.  

In September 1998, the Board remanded the case for additional 
development of the record.  

In April 1999, the RO assigned a rating of 20 percent for the 
service-connected characterized as degenerative disc disease 
at L3-4 with spondylolisthesis, effective on October 19, 
1995.  As the award is not a complete grant of benefits, the 
issue remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  



REMAND

Pursuant to the Board's remand, a VA examination was 
conducted in February 1999.  The Board specifically requested 
that the examiner specify whether any disc pathology is 
related to the service-connected lumbosacral strain.  The 
examiner noted that, on clinical examination, he could find 
no evidence of a disc problem.  X-ray studies, however, 
conducted in March 1999 revealed narrowing of the intervening 
L3-L4 disc space and well marked spondylosis anteriorly 
consistent with chronic disc degeneration.  In addition, the 
examiner noted that while the range of motion was markedly 
diminished, he could find no objective reason for it.  

Another examination was conducted in April 2000.  The 
examiner did not review the claims folder.  The veteran 
reported having intermittent low back pain without radiation.  
It was noted that forward flexion was to 65 degrees, but the 
examiner noted that there was no objective evidence of pain 
on motion.  X-ray studies also showed loss of disc space at 
L3-L4 with prominent osteophyte formation.  The radiologist 
noted that the findings were consistent with chronic disc 
disease.  

Neither the February 1999 nor the April 2000 examination 
report fully addressed the degree of functional limitation 
due to pain attributable to the service-connected low back 
disability, as requested by the Board.  A remand by the Board 
confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the 
issue must be remanded again for compliance with the previous 
remand instructions.

The examiner did not adequately address the factors described 
in 38 C.F.R. § 4.40 (1999) regarding functional loss due to 
pain and 38 C.F.R. § 4.45 (1999) regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The RO should 
undertake to schedule another medical examination which takes 
into consideration the factors cited in 38 C.F.R. §§ 4.40 and 
4.45.

There also has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, ___.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
September 1998 for his service-connected 
low back disorder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO schedule the veteran for 
a VA examination to determine the current 
severity of his service-connected low 
back disability.  All indicated tests 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should report detailed 
clinical findings and comment 
specifically on the likely degree of 
disability attributable to the service-
connected low back disability in terms of 
the Rating Schedule.  The examiner in 
this regard should identify any objective 
evidence of pain or functional loss due 
to pain associated with the service-
connected low back disability.  The 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the veteran's functional ability.  
The examiner should also be requested to 
determine whether, and to what extent, 
the low back exhibits weakened movement, 
excess fatigability, or incoordination.  
A complete rationale for any opinion 
expressed must be provided.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


